                                           Case 4:20-cv-09474-PJH Document 6 Filed 01/12/21 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVE CRUMP,                                      Case No. 20-cv-09474-PJH
                                                        Plaintiff,
                                   7
                                                                                           ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                        TO AMEND
                                   8

                                   9     INTERNAL REVENUE SERVICE, et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          Plaintiff, a state prisoner, proceeds with a pro se case in this court. He has been
Northern District of California
 United States District Court




                                  13   granted leave to proceed in forma pauperis.

                                  14                                             DISCUSSION

                                  15          STANDARD OF REVIEW
                                  16          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  17   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  18   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  19   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  20   may be granted, or seek monetary relief from a defendant who is immune from such

                                  21   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  22   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  23          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  24   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  25   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  26   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  27   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                  28   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]
                                           Case 4:20-cv-09474-PJH Document 6 Filed 01/12/21 Page 2 of 3




                                   1   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   2   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   3   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   4   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   5   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   6   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   7   conclusions can provide the framework of a complaint, they must be supported by factual

                                   8   allegations. When there are well-pleaded factual allegations, a court should assume their

                                   9   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  10   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  11          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  12   elements: (1) that a right secured by the Constitution or laws of the United States was
Northern District of California
 United States District Court




                                  13   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  14   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).1

                                  15          LEGAL CLAIMS
                                  16          Plaintiff alleges that the Internal Revenue Service (“IRS”) denied him a stimulus

                                  17   payment that he should have received pursuant to the CARES Act.

                                  18          The complaint is dismissed with leave to amend to provide more information. In

                                  19   the brief complaint, plaintiff states that the IRS denied him stimulus funds because he is

                                  20   ineligible due to his incarceration. Complaint at 3. However, plaintiff includes as an

                                  21   exhibit, a form letter from the President of the United States stating that plaintiff will be

                                  22   receiving a $1,200 check. Id. at 4. The letter is dated November 27, 2020, and includes

                                  23   plaintiff’s name and the address of his facility where he is incarcerated. Id. Thus, it

                                  24   appears that defendant did provide plaintiff his stimulus funds. In an amended complaint

                                  25   plaintiff must clarify this discrepancy. For example, plaintiff must specify if the IRS sent

                                  26

                                  27   1
                                        While this does not appear to be a § 1983 claim, plaintiff could perhaps proceed
                                  28   pursuant to the Administrative Procedure Act. However, more information about the
                                       nature of his claim is required.
                                                                                  2
                                           Case 4:20-cv-09474-PJH Document 6 Filed 01/12/21 Page 3 of 3




                                   1   plaintiff his check, but prison officials interfered. Or if plaintiff is alleging that the IRS

                                   2   refused to provide him a check, he must provide more information regarding how he has

                                   3   knowledge of this information and why the IRS failed to provide the check.

                                   4          In addition, plaintiff must demonstrate why this case should not be transferred to

                                   5   the Eastern District of California. Plaintiff was incarcerated in that district when this

                                   6   occurred and he is still in that district. Plaintiff also states that defendant is located in that

                                   7   district. There does not appear to be any connection to this district.

                                   8                                            CONCLUSION

                                   9          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  10   standards set forth above. The amended complaint must be filed no later than February

                                  11   16, 2021, and must include the caption and civil case number used in this order and the

                                  12   words AMENDED COMPLAINT on the first page. Because an amended complaint
Northern District of California
 United States District Court




                                  13   completely replaces the original complaint, plaintiff must include in it all the claims he
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  14
                                       not incorporate material from the original complaint by reference. Failure to file amended
                                  15
                                       complaint may result in dismissal of this action.
                                  16
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  17
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  18
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  19
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  20
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: January 12, 2021
                                  23

                                  24
                                                                                                   /s/ Phyllis J. Hamilton
                                  25
                                                                                                   PHYLLIS J. HAMILTON
                                  26                                                               United States District Judge

                                  27

                                  28
                                                                                        3
